PER CURIAM:
In these consolidated appeals, Linda Raynor appeals the district court’s orders dismissing her actions against the Virginia Department of Social Services. We have reviewed the record and find no reversible *246error. Accordingly, we affirm for the reasons stated by the district court. See Raynor v. Virginia Dep’t of Soc. Serv’s, Nos. 5:06-cv-00056-sgw; 5:06-cv-00059-sgw; 5:06-cv-00060-sgw; 5:06-cv-00061-sgw, 2006 WL 1788950 (W.D.Va. filed June 26, 2006 & entered June 27, 2006; filed June 28, 2006 & entered June 30, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.